UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 03-7327




In Re:   DEREK W. MARTIN,



                                                        Petitioner.




 On Petition for Writ of Mandamus. (CR-01-550; CA-02-1896-4-12)




Submitted:   October 22, 2003             Decided:   March 25, 2004




Before LUTTIG, KING, and DUNCAN, Circuit Judges.




Petition denied by unpublished per curiam opinion.




Derek W. Martin, Petitioner Pro Se.




Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Derek   W.    Martin   petitions   for   a   writ   of   mandamus,

alleging the district court has unduly delayed in acting because it

has not entered a final order disposing of his 28 U.S.C. § 2255

(2000) motion.     He seeks an order from this court directing the

district court to act upon his § 2255 motion.             Our review of the

record reveals that the district court has dismissed Martin’s

§ 2255 motion.     Accordingly, although we grant Martin’s motion to

proceed in forma pauperis, we deny his mandamus petition as moot.

We   dispense   with    oral   argument   because   the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            PETITION DENIED




                                   - 2 -